                   Case 2:19-cv-01911-MJP Document 14 Filed 02/12/20 Page 1 of 2




 1                                               THE HONORABLE MARSHA J. PECHMAN
 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE
 9
      THE POKÉMON COMPANY                         No. 19-cv-1911MJP
10    INTERNATIONAL, INC., a Delaware
      corporation,                                PLAINTIFF THE POKÉMON COMPANY
11                                                INTERNATIONAL, INC.’S NOTICE OF
                             Plaintiff,           VOLUNTARY DISMISSAL AS TO DOE 3
12                                                (DISCORD USER UXINATOR)
               v.
13
      JOHN/JANE DOES 1–3,
14
                             Defendants.
15

16

17

18
19

20

21

22

23

24

25
26

      PLAINTIFF’S NOTICE OF VOLUNTARY                                 Perkins Coie LLP
      DISMISSAL                                                 1201 Third Avenue, Suite 4900
                                                                  Seattle, WA 98101-3099
      (No. 19-cv-1911MJP) – 1                                       Phone: 206.359.8000
     147060632.2                                                     Fax: 206.359.9000
                   Case 2:19-cv-01911-MJP Document 14 Filed 02/12/20 Page 2 of 2




 1            Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff The Pokémon
 2   Company International, Inc. (“TPCi”), hereby dismisses this action against Doe 3 (Discord user
 3   Uxinator), whose identity the parties have agreed to keep confidential.
 4

 5            DATED this 12th day of February 2020.
 6
                                                        s/Holly M. Simpkins
 7                                                      Holly M. Simpkins, WSBA No. 33297
                                                        Lauren W. Staniar, WSBA No. 48741
 8                                                      Jacob P. Dini, WSBA No. 54115
                                                        Perkins Coie LLP
 9                                                      1201 Third Avenue, Suite 4900
                                                        Seattle, WA 98101-3099
10                                                      Telephone: 206.359.8000
                                                        Facsimile: 206.359.9000
11                                                      E-mail: hsimpkins@perkinscoie.com
                                                        E-mail: lstaniar@perkinscoie.com
12                                                      E-mail: jdini@perkinscoie.com
13                                                      Attorneys for Plaintiff
                                                        The Pokémon Company International, Inc.
14

15

16

17

18
19

20

21

22

23

24

25
26

      PLAINTIFF’S NOTICE OF VOLUNTARY                                          Perkins Coie LLP
      DISMISSAL                                                          1201 Third Avenue, Suite 4900
                                                                           Seattle, WA 98101-3099
      (No. 19-cv-1911MJP) – 2                                                Phone: 206.359.8000
     147060632.2                                                              Fax: 206.359.9000
